In our opinion filed herein on May 3, 1937, we quoted the pertinent parts of the Acts creating and establishing the powers and the purposes of St. Lucie Inlet District and Port Authority and also the pertinent parts of those legislative Acts authorizing the issuance of bonds and of refunding bonds.
As indicated in the opinion above referred to, the sole question now before us is, "Whether or not St. Lucie Inlet District and Port Authority is a drainage district or a conservation district or a reclamation district, so as to bring the issuance of bonds and of refunding bonds within the purview and control of chapter 12003, Acts of 1927.
The answer to this question must be determined by the provisions of the Act creating the district and the Acts amendatory thereto. The district was created under the provisions of Chapter 9631, Acts of 1923. The pertinent parts of that chapter are quoted in our opinion above referred to.
Chapter 11693, Acts of 1925, made no amendment which is of any consequence in connection with the matter now under discussion. Chapter 12254, Acts of 1929, merely changed the name to Martin-St. Lucie Counties Improvement District. Chapter 13808, Acts of 1929, abolished the old district and created a new district designated St. Lucie Inlet District and Port Authority. Sections 11, 12, and 13 of that Act are as follows:
"Section 11. With a view of creating, securing and maintaining a navigable channel adapted to the needs of general navigation and commerce, it shall be the duty of the Board of Commissioners of St. Lucie Inlet District and Port Authority to construct, maintain and improve St. Lucie Inlet between the St. Lucie River and the Atlantic Ocean and to construct, maintain and improve a channel *Page 530 
adapted to the needs of general navigation and commerce from said Inlet across the Indian River to a terminal site situated on the Westerly banks of the St. Lucie and Manatee Rivers at their point of confluence; and the said Board is further authorized and empowered to create within the said St. Lucie and Manatee Rivers in said District channels which shall in their judgment, meet the needs of general commerce and navigation and thereafter to maintain any and all said channels; and for the purposes and objects hereinabove defined, the said Board is further authorized and empowered to dredge and to make fills, to construct, improve and maintain jetties, revetments, slips, wharves, docks, warehouses, railways and highways, terminals and any and all other accessorial works, which, in the judgment of said Board of Commissioners, may be required to serve the need of general commerce and navigation as the same is now or may hereafter be conducted in connection with such inlet, harbor and waterways as may be owned or controlled by the St. Lucie Inlet District and Port Authority, or, which although not so owned, may be situated within the limits of the District herein created. The deepening of said rivers and/or waterways and/or other channels, the construction, maintenance and improvement of such inlet, harbor, waterways, rivers and/or other channels, jetties, revetments, slips, wharves, docks, warehouses, railways, highways, terminals and other accessorial works connected therewith are hereby found and declared to be for public purposes and to be necessary for the preservation of the public health and for the public use of shipping and/or other transportation utilities and for the extension of the general public navigation and/or commerce of the United States, of the State of Florida and of the District and of the inhabitants of said territory embraced in said *Page 531 
District and for the convenience and comfort and welfare of said District and the inhabitants thereof.
"Section 12. For the promotion of general navigation and commerce on the waterways embraced within the said Inlet District, the said Board is authorized and empowered to remove over-hanging trees and brush, snags, debris, shoals and obstructions of whatsoever nature which may interfere with navigation and/or to straighten, widen, change the course or flow of or deepen any and every natural stream, water course or waterway or body of water within the said District as, in the opinion of said Board, shall be necessary in order to facilitate the improvement and maintenance of said Inlet or waterways connecting the St. Lucie River with the Atlantic Ocean and the channel across the Indian River connecting said Inlet with the terminal site hereinabove described; and said Board is authorized and empowered to construct and maintain canals, ditches, revetments, jetties and other works and improvements deemed by said Board to be necessary in the construction, preservation or maintenance of the work of said District and said Board may construct any bridges or roadways over or across said rivers, embankments, highways, railroads or any canal or waterway in said District, and said Board is authorized and empowered to do and perform every act or thing which may be necessary to carry out the purposes of this Act. Said Board is further authorized and empowered to acquire for and on behalf of said District by purchase, condemnation, gift, or otherwise, such lands, easements, riparian rights and railway or other right-of-ways as said Board may deem necessary for the purposes of said District; and said Board may construct and maintain docks, wharves, buildings or other improvements of any kind or nature upon any of the properties which may be acquired by virtue of this Act. All inlets, waterways, *Page 532 
canals, jetties, channels or other similar works constructed or maintained by the said District under the provisions of this Act, shall be constructed, held and maintained for the public good and for public use, and for the benefit of inhabitants of said District for shipping and transportation purposes for the preservation of the public health and welfare of said District, and for the extension of the commerce of the State of Florida and said District and the inhabitants thereof, provided that nothing contained in this Act shall be construed to authorize or empower the Board of Commissioners of the St. Lucie Inlet District and Port Authority to alter in anywise whatsoever the drainage canals heretofore constructed under the auspices of the Everglades Drainage District or other Districts, corporations or persons created and/or operating under the statutes of the State of Florida.
"Section 13. Said Board shall have the power and authority to own, hold, control and acquire by gift, purchase or lease for the use of the District any real and/or personal property, and to condemn any lands, easements and/or other property needed for the purposes of said District. Said Board shall have the power of eminent domain and may thereby condemn and acquire real and/or personal property, which the Board may deem necessary for the use of said District, whether within or without the same, and whether the same is for the construction of a work of the District, or is for the purpose of procuring material for the use of said District in affecting the purposes of this Act, or for the maintenance and preservation of the works and improvements constructed or to be constructed under the provisions of this Act. The Board may condemn for the use of the District any and all lands, easements, rights-of-ways, riparian rights, real and/or personal property; required for the purposes of the District, and may enter upon, *Page 533 
take and use such property, as it may deem necessary for such purposes pending condemnation proceedings. Said powers of condemnation shall be exercised in the same manner as is now provided by general law for the exercise of the powers of eminent domain by cities and towns of this State."
When we consider all these provisions in pari materia we arrive at the conclusion that the District exists for the incidental purposes of drainage, conservation and reclamation. But the paramount purpose for its creation and existence was, and is, to improve and serve general commerce and navigation and in this connection to make available the waterways existing and to be constructed within the District for the purpose of navigation and commerce.
We, therefore, hold that the issuance of bonds and of refunding bonds by such District does not come within the purview of the provisions of Chapter 12003, Acts of 1927. Therefore, it follows that the court below had jurisdiction and the decree appealed from should be affirmed on authority of the opinion and judgment in the case of State of Florida, et al., v. Special Road and Bridge District No. 4 of Martin County, Florida, as per our Order filed herein on April 8, 1937, and it is so ordered.
TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.